Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This FINAL action is in response to Applicant’s amendment of 30 June 2022. Claims 1-15 are pending and have been considered as follows.
Response to Arguments
Applicant’s amendments and arguments with respect to the objection to the drawings as set forth in the office action of 21 April 2022 have been considered and are persuasive. Therefore, the objection to the drawings as set forth in the office action of 21 April 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the objection to the claims 1, 3-7, 10, 11 and 13 as set forth in the office action of 21 April 2022 have been considered and are persuasive. Therefore, the objection to the claims 1, 3-7, 10, 11 and 13 as set forth in the office action of 21 April 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the objection to the claims 8 and 9 as set forth in the office action of 21 April 2022 have been considered and are NOT persuasive. Applicant has not amended claims 8 and 9 in a way to correct the objection/error. Please see claim objections below.
Applicant’s amendments and arguments with respect to the rejection of claims 1-4, 6-7 and 15 under 35 USC 112(b) as set forth in the office action of 21 April 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-4, 6-7 and 15 under 35 USC 112(b) as set forth in the office action of 21 April 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 5 and 8-14 under 35 USC 112(b) as set forth in the office action of 21 April 2022 have been considered and are NOT persuasive. Applicant has not amended claims 5 and 8-13 in accordance to overcome the 35 USC 112(b) rejection(s). Please see 35 USC 112(b) below.
Applicant’s amendments and arguments with respect to the rejection of claim 15 under 35 USC 101 as directed to non-statutory subject matter as set forth in the office action of 21 April 2022 have been considered and are persuasive. Therefore, rejection of claim 15 under 35 USC 101 as directed to non-statutory subject matter as set forth in the office action of 21 April 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-15 under 35 USC 103 as set forth in the office action of 21 April 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-15 under 35 USC 103 as set forth in the office action of 21 April 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-15 under 35 USC 101 as directed to an abstract idea without significantly more as set forth in the office action of 21 April 2022 have been considered and are NOT persuasive. Specifically, Applicant argues:
Applicant respectfully submits that claim 1 cannot and does not recite a mental process because the human mind or a human using a pen and paper cannot: (i) determine a current location speed limit of an ego vehicle because no human is driving the ego vehicle; (ii) receive one or more signals; (iii) evaluate a confidence based on the received one or more signals; and (iv) output a signal, as required by claim 1
The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. The limitations “determining a current location speed limit … evaluating (9) a confidence of each respective candidate speed limit (7) based on the received one or more signals related to observed vehicle dynamics affecting changes (8)… and validating (10a) or discarding (10b) each respective candidate speed limit (7) based on the evaluated confidences” are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, “determining …”, “evaluating… and validating …” in the context of this claim encompasses a person looking at data collected (received) and forming a simple judgement (determining, evaluation, validation) either mentally or using a pen and paper regardless of whether any human is driving the vehicle or not. The claim reciting that this method of determining is in an ego road vehicle speed limit information system, merely automates the abstract idea. The system is recited at a high level of generality and merely automates the steps. Making a simple judgement, determination, analysis, comparison, evaluation, validation, etc, under broadest reasonable interpretation, is a process that covers methods of mental process. The limitations “receiving …  and outputting …” are insignificant extra-solution activity. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
Claim Objections
Claims 3-10 and 12 are objected to because of the following informalities:  “The method according to claim 1, wherein the method further comprises that [as] the one or more signals …” appears to be a typographical error and should be “The method according to claim 1, wherein the one or more signals …” to keep a consistent language throughout the claims.  Appropriate correction is required.

Claims 3-10 are objected to because of the following informalities:  “the one or more signals related to observed vehicle dynamics affecting changes (8)[,] received” appears to be a typographical error and should be “the received one or more signals related to observed vehicle dynamics affecting changes (8)[,]” to keep a consistent language throughout the claims.  Appropriate correction is required.

Claims 8 and 9 are objected to because of the following informalities:  “observations of a/the speed of at least one other of the one or more vehicles (5) before and after a/the most recently by an/the ego vehicle passed anticipated speed limit change location (2)” appears to be a typographical error because the limitation “by an/the ego vehicle” is placed in an inappropriate part of the sentence. Examiner suggests omitting the limitation “by an/the ego vehicle” to avoid further confusion.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “the one or more vehicle (5)” appears to be a typographical error and should be “the one or more vehicles (5)”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “the at least one of the one or more signals corresponding to respectiveU.S. Application No. 16/823,531Page 5 of 14 candidate speed limits received from the centralized information processing service (19) are also based on …” appears to be a typographical error and should be “the at least one of the one or more signals corresponding to respectiveU.S. Application No. 16/823,531Page 5 of 14 candidate speed limits received from the centralized information processing service (19) is also based on …”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “comprising circuitry to wireless communicate with a …” appears to be a typographical error and should be “comprising circuitry to wirelessly communicate with a …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the ego road vehicle” in line 5. Claim 1 previously recites “an ego road vehicle (1) speed limit information system (20)” which is directed to just the system. As such, there is insufficient antecedent basis for the limitation “the ego road vehicle” in line 5 of claim 2. Further, claim 1 previously recites “one or more vehicles” which based on the reference numbers throughout all the claims and the specification appear to refer to both the ego vehicle and other vehicle(s); however, based on the claim language; it is unclear, to the Examiner, whether the two limitations “ego road vehicle” in claim 2 are in any way connected/related to the one or more vehicles previously recited in claim 1 or not. Examiner suggests amending claim 1 to recite “wherein the one or more vehicles comprise an ego vehicle and one or more other vehicles”.

Claim 3 recites the limitation “the ego road vehicle (1) speed and acceleration”. There is insufficient antecedent basis for such limitation in the claim. Examiner suggests amending to recite “an ego road vehicle (1) speed and acceleration”.
Claim 3 is indefinite because of the recited limitation “a most recently passed anticipated speed limit change location (2)”. It is unclear, to the Examiner, whether Applicant is referring to the same most recently passed anticipated speed limit change location (2) previously recited or not. Examiner suggests amending to recite “the most recently passed anticipated speed limit change location (2)”.

Claim 5 recites the limitation “the ego road vehicle” in line 4. Claim 1 previously recites “an ego road vehicle (1) speed limit information system (20)” which is directed to just the system and claim 3 previously recites “the ego road vehicle (1) speed and acceleration” which is directed to just speed and acceleration. As such, there is insufficient antecedent basis for the limitation “the ego road vehicle” in line 4 of claim 5. Further, claim 1 previously recites “one or more vehicles” which based on the reference numbers throughout all the claims and the specification appear to refer to both the ego vehicle and other vehicle(s); however, based on the claim language; it is unclear, to the Examiner, whether the limitation “ego road vehicle” in claim 5 is in any way connected/related to the one or more vehicles previously recited in claim 1 or not. Examiner suggests amending claim 1 to recite “wherein the one or more vehicles comprise an ego vehicle and one or more other vehicles”.

Claim 6 recites the limitation “the ego road vehicle (1) accelerator pedal and brake pedal positions”. There is insufficient antecedent basis for such limitations in the claim. Examiner suggests amending to recite “an ego road vehicle (1) accelerator pedal and brake pedal positions”.
Claim 6 is indefinite because of the recited limitation “a most recently passed anticipated speed limit change location (2)”. It is unclear, to the Examiner, whether Applicant is referring to the same most recently passed anticipated speed limit change location (2) previously recited or not. Examiner suggests amending to recite “the most recently passed anticipated speed limit change location (2)”.

Claim 8 is indefinite because of the recited limitation “a speed of at least one other of the one or more vehicles …”. It is unclear, to the Examiner, other than what/which vehicle Applicant is referring to since there is no previous recitation directed to one of the one or more vehicles. If Applicant continues with Examiner’s suggestion above regarding claim 1 to recite “wherein the one or more vehicles comprise an ego vehicle and one or more other vehicles” then Examiner suggests for claim 8 to be amended to recite “a speed of at least one of the one or more other vehicles …” (Examiner advises Applicant to look into specification to ensure such amendment would be proper or not).
Claim 8 is indefinite because of the recited limitation “a most recently by the ego vehicle passed anticipated speed limit change location (2)”. It is unclear, to the Examiner, whether Applicant is referring to the same most recently passed anticipated speed limit change location (2) previously recited or not. Examiner suggests amending to recite “the most recently …”.
Claim 8 recites the limitation “the ego road vehicle” in line 5. Claim 1 previously recites “an ego road vehicle (1) speed limit information system (20)” which is directed to just the system. As such, there is insufficient antecedent basis for the limitation “the ego road vehicle” in line 5 of claim 8. Further, claim 1 previously recites “one or more vehicles” which based on the reference numbers throughout all the claims and the specification appear to refer to both the ego vehicle and other vehicle(s); however, based on the claim language; it is unclear, to the Examiner, whether the two limitations “ego road vehicle” in claim 8 are in any way connected/related to the one or more vehicles previously recited in claim 1 or not. Examiner suggests amending claim 1 to recite “wherein the one or more vehicles comprise an ego vehicle and one or more other vehicles”.

Claim 9 is indefinite because of the recited limitation “observations of the speed of at least one other of the one or more vehicle (5)”. It is unclear, to the Examiner, whether Applicant is referring to the same observations and/or the same one other of the one or more vehicles (5) previously recited in claim 8 or not. Examiner suggests amending the claim to recite “the observations of the speed of the at least one other of the one or more vehicles (5)”.

Claim 10 is indefinite because of the recited limitation “at least one other of the one or more vehicles (5)”. It is unclear, to the Examiner, whether Applicant is referring to the same one other of the one or more vehicles (5) previously recited in claim 8 or not. Examiner suggests amending the claim to recite “the at least one other of the one or more vehicles (5)”.
Claim 10 is indefinite because of the recited limitation “before and after the most recently by the ego vehicle passed anticipated speed limit change location (2)”. It is unclear, to the Examiner, what Applicant is referring to in “by the ego vehicle” and which part of the sentence is “by the ego vehicle” associated with. Examiner suggests omitting the limitation “by the ego vehicle”.

Claim 11 is indefinite because of the recited limitation “before and after a most recently by the ego vehicle passed anticipated speed limit change location (2)”. It is unclear, to the Examiner, what “by the ego vehicle” is referring to. Also, the placement of “by the ego vehicle” appears to be a typographical error as well. Examiner suggests omitting the limitation “by the ego vehicle”. Further, it is unclear, to the Examiner, whether Applicant is referring to the same most recently passed anticipated speed limit change location (2) or not. Examiner suggests amending to recite “the most recently passed anticipated speed limit change location (2)”.

Claim 12 is indefinite because of the recited limitation “one or more signals corresponding to respective candidate speed limits (7)”. It is unclear, to the Examiner, whether Applicant is referring to the same previously recited limitation and/or whether these one or more signals corresponding to respective candidate speed limits (7) by the one or more vehicles (1) are meant to be different or not. Examiner suggests amending the claim to recite “the one or more signals corresponding to respective candidate speed limits (7)”.
Claim 12 is indefinite because of the recited limitation “the most recently by the ego vehicle passed anticipated speed limit change location (2)”. It is unclear, to the Examiner, what “by the ego vehicle” is referring to. Also, the placement of “by the ego vehicle” appears to be a typographical error as well. Examiner suggests omitting the limitation “by the ego vehicle”.

Claim 13 recites “having (22a, 22b) adapted to execute the method of claim 1”. As such, claim 13 is taken as a dependent claim which is dependent on claim 1; therefore, claim 13 is indefinite because of the recited limitations “A road vehicle speed limit information system (20)” and “a most recently passed anticipated speed limit change location (2)”. It is unclear, to the Examiner, whether Applicant is referring to the same corresponding limitations previously recited in claim 1 or not and whether they are all in any way connected or not. Examiner suggests amending the claim to recite “The ego road vehicle (1) speed limit information system (20)” and “the most recently passed anticipated speed limit change location (2)”. If Applicant continues to the above Examiner’s suggestion, Examiner also suggests for claim 14 to instead recite “The ego road vehicle (1) speed limit information system (20)” to keep a consistent language throughout.
Claim 13 has been recited to indicate the “the one or more signals corresponding to respective after-location candidate speed limits (7)” is in fact referring to the previous recitation. Therefore, it is unclear, to the Examiner, what exactly Applicant is referring to by “after-location” in such limitation. Examiner suggests omitting the limitation “after-location” to avoid confusion and keep an overall consistent language.
Claim 13 is indefinite because of the recited limitation “having (22a, 22b) adapted to …”. It is unclear, to the Examiner, what Applicant is referring to. Examiner suggests amending the claim to recite “having means …”.

Claims 4, 7 and 14 are dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a method. Therefore, claim 1 is within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 include limitations that recite an abstract idea (emphasized below). Claim 1 recites: 

A method of determining a current location speed limit in an ego road vehicle (1) speed limit information system (20), the method comprising: 
receiving (6) one or more signals corresponding to respective candidate speed limits (7); 
receiving (6) one or more signals related to observed vehicle dynamics affecting changes (8) in one or more vehicles before and after a most recently passed anticipated speed limit change location (2); 
evaluating (9) a confidence of each respective candidate speed limit (7) based on the received one or more signals related to observed vehicle dynamics affecting changes (8); 
validating (10a) or discarding (10b) each respective candidate speed limit (7) based on the evaluated confidences; and 
outputting (12) a signal corresponding to a validated speed limit (13) having a highest evaluated confidence

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining …”, “evaluating… and validating …” in the context of this claim encompasses a person looking at data collected (received) and forming a simple judgement (determining, evaluation, validation) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A method of determining a current location speed limit in an ego road vehicle (1) speed limit information system (20), the method comprising: 
receiving (6) one or more signals corresponding to respective candidate speed limits (7); 
receiving (6) one or more signals related to observed vehicle dynamics affecting changes (8) in one or more vehicles before and after a most recently passed anticipated speed limit change location (2); 
evaluating (9) a confidence of each respective candidate speed limit (7) based on the received one or more signals related to observed vehicle dynamics affecting changes (8); 
validating (10a) or discarding (10b) each respective candidate speed limit (7) based on the evaluated confidences; and 
outputting (12) a signal corresponding to a validated speed limit (13) having a highest evaluated confidence

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receiving … “ and “outputting …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer/system (processor) to perform the process. In particular, the receiving steps are recited at a high level of generality (i.e. as a general means of receiving information/signals), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The outputting step is also recited at a high level of generality (i.e. as a general means of outputting a signal), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, claim 1 further recites “in an ego road vehicle (1) speed limit information system (20)” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The system is recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system to perform the receiving … and outputting … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of receiving information/signals are well-understood, routine and conventional activities because the background recites that the components are all conventional, and the specification does not provide any indication that the system is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “outputting a signal …,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is outputting a signal is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claim(s) 2-15 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-15 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claim(s) 1-15 are ineligible under 35 USC §101.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667       
/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667